Filed 6/19/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 87







Robert Gray, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20130064







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Adam Lawrence Fleischman (argued) and Blake Dylan Hankey (on brief), 405 Bruce Avenue, Suite 100, Grand Forks, ND 58201, for petitioner and appellant.



Lloyd Clayton Suhr, Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, ND 58501, for respondent and appellee.

Gray v. State

No. 20130064



Per Curiam.

[¶1]	Robert A. Gray appeals a district court order denying his application for postconviction relief after an evidentiary hearing.  Gray argues he received ineffective assistance of counsel, he should be allowed to withdraw his guilty plea to correct a manifest injustice and the prosecution failed to provide exculpatory evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and N.D.R.App.P. 35.1(a)(4). 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring